     Case 5:19-cv-01814-JVS-SP Document 131 Filed 07/27/21 Page 1 of 2 Page ID #:4503



1
2
3
4
5
6
7
8
9                                     UNITED STATES DISTRICT COURT
10                                  CENTRAL DISTRICT OF CALIFORNIA
11
12     JOSEPH D. ORNELAS and RODNEY                No. 5:19-cv-01814-JVS-SP
       ALAN ROBINSON, JR., on behalf of
13     themselves and all others similarly          ORDER GRANTING STIPULATION OF
       situated,                                    DISMISSAL WITH PREJUDICE
14
15                                                 Courtroom: 10D
                                 Plaintiffs,       Judge:     Hon. James V. Selna
16
               vs.                                 Complaint filed: August 19, 2019
17
18     TARGET CORPORATION, a
       Minnesota corporation, and DOES 1
19     through 100, inclusive,
20
                            Defendants.
21
22
23
24
25
26
27
28
                                                                       ORDER GRANTING STIPULATION
                                                                        OF DISMISSAL WITH PREJUDICE
                                                              U.S.D.C., C.D. Cal., No. 5:19-cv-01814-JVS-SP
      LEGAL_US_W # 108899538.1
     Case 5:19-cv-01814-JVS-SP Document 131 Filed 07/27/21 Page 2 of 2 Page ID #:4504



1             On the stipulation of the parties, and good cause appearing therefor,
2             IT IS ORDERED that this action be and hereby is DISMISSED WITH
3     PREJUDICE, each side to bear its own costs and attorneys’ fees.
4
5
6             Dated: July 27, 2021.
                                                           _
7                                                                     James V. Selna
8                                                               United States District Judge

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                          ORDER GRANTING STIPULATION
                                                                           OF DISMISSAL WITH PREJUDICE
                                                                 U.S.D.C., C.D. Cal., No. 5:19-cv-01814-JVS-SP
      LEGAL_US_W # 108899538.1
